                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. 2:21-cv-02582-RGK-RAO                                    Date May 28, 2021

Title: Terrie Pritchett v. Jose Marcelo Esparza et al

Present: The Honorable R. Gary Klausner, U.S. District Judge




                  S. Williams                                          Not Reported
                Deputy Clerk                                     Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
Not Present                                        Not Present




Proceedings:    G In Court          ✘ In Chambers
                                    G                   G Counsel Notified

G Case previously closed in error. Make JS-5.

✘ Case should have been closed on entry dated04/30/2021 [20].
G                                                                        .

G Case settled but may be reopened if settlement is not consummated within                        days.
  Make JS-6.

✘ Other Make JS-6
G

G Entered                                  .




                                                                  Initials of Preparer       sw




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
